Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Gordon Klancnik on 02/25/2022 to amend the claims as following.

20. (Currently Amended) A method for assisting the control of a forest work machine, to which forest work machine a light source is adapted, which is directable to one or more different parts of the surroundings around it, forming the working area, which 
light source is adapted to produce at least one specifically defined specified-form light pattern on said working area such that 
this light pattern provides visual information content on the working area to support an operator using the work machine, whereby 
information content is separately defined to be control measures that may be performed on each working area, or their restrictions, and 

characterized by projecting, on [the] a tree trunk to be processed by the forest work machine at any particular time, bucking information produced by a control unit in the work machine. 

25. (Currently Amended) An arrangement in a light source directable to different one or more parts of the surroundings around a forest work machine, forming the working area, which 
the light source is adapted to produce at least one specifically defined specified-form light pattern on said working area, 
the one or more light patterns simultaneously projected on the working area comprise information to be conveyed to the operator of the forest work machine, 
wherein the light pattern comprises, projected on [the] a tree trunk to be processed by the forest work machine at any particular time, bucking information produced by a control unit on the work machine.

30. (Currently Amended) A forest work machine, comprising a light source adapted to it, such a light source being arranged to be directable to one or more different parts of the surroundings around it, forming the working area, which 
the light source is adapted to produce at least one specifically defined specified-form light pattern which may be projected on said working area, whereby 

wherein-5-HAVERINENAtty Docket No.: GPK-227-429 Appl. No.: To Be Assignedthe light pattern comprises, projected on [the] a tree trunk to be processed by the forest work machine at any particular time, bucking information produced by a control unit on the work machine.

[End Amendment].


Reason(s) For Allowance
1.	Claims 20-30 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 20, 25 and 30, Frank (US 2019/0161943) teaches a method for assisting the control of a forest work machine (abstract and Fig. 1), to which forest work machine a light source is adapted, which is directable to one or more different parts of the surroundings around it (0057 teaches light source directed to various position), forming the working area, which light source is adapted to produce at least one specifically defined specified-form light pattern on said working area such that this light pattern provides visual information content on the working area to support an operator using the work machine (Fig. 3 and Fig. 4), whereby information content is separately defined to be control measures that may be performed on each working area (Fig. 3 and 4).

But, Frank nor any other prior art of record teaches conveying information to the operator of the forest work machine by one or more light patterns simultaneously projected on the working area, characterized by projecting, on the tree trunk to be processed by the forest work machine at any particular time, bucking information produced by a control unit in the work machine. 
 
Independent claims 25 and 30 are allowed for the same reason/limitations as claim 20 above.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685